

116 S4941 IS: COVID Community Care Act
U.S. Senate
2020-12-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4941IN THE SENATE OF THE UNITED STATESDecember 1, 2020Ms. Warren introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLMaking emergency supplemental appropriations for the fiscal year ending September 30, 2020, and for other purposes.That the following sums are hereby appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2020, and for other purposes, namely:IDepartment of Health and Human ServicesOffice of the Secretarypublic health and social services emergency fund(including transfer of funds)For an additional amount for Public Health and Social Services Emergency Fund, $8,000,000,000, to remain available until September 30, 2022, for the implementation of the comprehensive program to prevent and respond to COVID–19 in medically underserved communities, as authorized by section 101: Provided, That of such amounts, $60,000,000 shall be transferred to General Departmental Management and made available to the Office of Minority Health for the implementation of such program: Provided further, That the amounts made available (including amounts transferred) under this heading shall be in addition to amounts otherwise available for such purposes: Provided further, That such amounts are designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Indian Health Serviceindian health servicesFor an additional amount for Indian Health Services, $400,000,000, to remain available until September 30, 2022, for the implementation of a comprehensive program to prevent and respond to COVID–19 through programs and services administered by the Indian Health Service and Indian Tribes, Tribal organizations, and Urban Indian organizations pursuant to a contract or compact under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5301 et seq.) or the Indian Health Care Improvement Act (25 U.S.C. 1601 et seq.), as authorized by section 102 of this Act: Provided, That such amounts shall be in addition to amounts otherwise available for such purposes: Provided further, That such funds shall be allocated at the discretion of the Director of the Indian Health Service: Provided further, That the amount provided under this heading in this Act shall be distributed through Indian Health Service directly operated programs and to Tribes and Tribal organizations under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5301 et seq.) and through contracts or grants with Urban Indian Organizations under title V of the Indian Health Care Improvement Act (25 U.S.C. 1651 et seq.): Provided further, That any amounts made available under this heading and transferred to Tribes or Tribal organizations shall be transferred on a one-time basis, and that these non-recurring funds are not part of the amount required by section 106 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5325), and that such amounts may only be used for the purposes authorized by section 102 of this Act, notwithstanding any other provision of law: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.General Provisions — This Act101.(a)In generalThe Secretary of Health and Human Services, in consultation with the Deputy Assistant Secretary for Minority Health, shall implement a comprehensive program to—(1)prevent and respond to COVID–19 in medically underserved communities; and(2)ensure that such program is designed to complement the efforts of State and local public health agencies.(b)ComponentsThe comprehensive program under subsection (a) shall include the following: (1)The provision of diagnostic tests for the virus that causes COVID–19, including rapid response tests and testing through the use of mobile health units.(2)The provision of serological tests for the virus that causes COVID–19.(3)Contact tracing to monitor the contacts of individuals who are or were infected with the virus that causes COVID–19.(4)The provision of personal protective equipment to essential workers.(5)The facilitation of—(A)voluntary isolation and quarantine of individuals presumed or confirmed to be infected with, or exposed to individuals presumed or confirmed to be infected with, the virus that causes COVID–19; and(B)the provision of social services and support for such individuals.(6)A culturally diverse and multilingual social marketing campaign carried out by trusted members of the community involved to increase public awareness of—(A)health precautions to prevent exposure to the virus that causes COVID–19;(B)the benefits of monitoring and testing for COVID–19;(C)health care assistance programs and entities that provide treatment for such virus; and(D)public assistance and unemployment programs for individuals affected by the spread of COVID–19.(c)Grants to partnersTo carry out the components of the comprehensive program under subsection (b), the Secretary shall provide grants to—(1)faith-based, community, and nonprofit organizations; and(2)eligible institutions of higher education described in section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a)) that have partnerships with one or more faith-based, community, or nonprofit organizations.(d)Contact tracing(1)Location of personnelThe individuals hired and trained to perform contact tracing pursuant to the comprehensive program under subsection (a) shall have—(A)experience in medically underserved communities; and(B)relationships with individuals who reside in medically underserved communities.(2)Protection of personal informationThe Secretary shall ensure that the individually identifiable information collected to perform contact tracing pursuant to the comprehensive program under subsection (a) is secure from unauthorized access and disclosure.(e)Strategy(1)In generalNot later than 14 days after the date of the enactment of this Act, the Secretary shall develop and publish a comprehensive strategy with respect to the comprehensive program under subsection (a) for the purpose of addressing health and health disparities, taking into consideration the following:(A)Race and ethnicity.(B)Sex.(C)Age.(D)Limited English proficiency.(E)Socioeconomic status.(F)Disability.(G)Census tract.(H)Status as a member of the lesbian, gay, bisexual, and transgender community.(I)Occupation.(J)Other demographic data.(2)ConsultationIn developing the strategy under paragraph (1), the Secretary shall consult with health officials who represent the following:(A)State and territorial governments.(B)Local governments.(C)Tribal governments.102.(a)In generalThe Secretary of Health and Human Services, acting through the Director of the Indian Health Service, shall implement a comprehensive program to prevent and respond to COVID–19 through programs and services administered by—(1)the Indian Health Service; and(2)Indian Tribes, Tribal organizations, and Urban Indian organizations pursuant to a contract or compact under—(A)the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5301 et seq.); or(B)the Indian Health Care Improvement Act (25 U.S.C. 1601 et seq.).(b)ComponentsThe comprehensive program under subsection (a) shall include the following: (1)The provision of diagnostic tests for the virus that causes COVID–19, including rapid response tests and testing through the use of mobile health units.(2)The provision of serological tests for the virus that causes COVID–19.(3)Contact tracing to monitor the contacts of individuals who are or were infected with the virus that causes COVID–19, including hiring and training culturally and linguistically competent contact tracers.(4)The provision of personal protective equipment to essential workers, including—(A)community health representatives employed under section 516 of the Indian Health Care Improvement Act (25 U.S.C. 1616f); and(B)community health aides employed under section 119 of the Indian Health Care Improvement Act (25 U.S.C. 1616l).(5)The facilitation of—(A)voluntary isolation and quarantine of individuals presumed or confirmed to be infected with, or exposed to individuals presumed or confirmed to be infected with, the virus that causes COVID–19; and(B)the provision of social services and support for such individuals.(6)A culturally and linguistically appropriate social marketing campaign carried out by trusted members of the community involved to increase public awareness of—(A)health precautions to prevent exposure to, and the spread of, the virus that causes COVID–19;(B)the benefits of monitoring and testing for such virus; and(C)other public awareness priorities.(7)Awarding grants or cooperative agreements to epidemiology centers established under section 214 of the Indian Health Care Improvement Act (25 U.S.C. 1621m).(c)ConsultationBefore implementing the program under subsection (a), the Secretary shall—(1)consult with Indian Tribes and Tribal organizations; and(2)confer with Urban Indian organizations.103.In this Act:(1)The term essential worker means—(A)a health sector employee;(B)an emergency response worker;(C)a sanitation worker;(D)a worker at a business which a State or local government official has determined must remain open to serve the public during a public health emergency (as declared pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d)) with respect to COVID–19; and(E)any other worker who cannot telework, and whom the State deems to be essential during a public health emergency with respect to COVID–19.(2)The term Indian Tribe means an Indian tribe as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(3)The term medically underserved communities means communities that each—(A)have a rate of infection, hospitalization, or death with respect to COVID–19 that is higher than the national average;(B)have a high percentage of racial and ethnic minorities; or(C)are above the 90th percentile according to the area deprivation index developed by the Administrator of the Health Resources and Services Administration.(4)The term Secretary means the Secretary of Health and Human Services.(5)The term Tribal organization means a tribal organization as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(6)The term Urban Indian organization has the meaning given such term in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603).104.Unless otherwise provided for by this Act, the additional amounts appropriated by this Act to appropriations accounts shall be available under the authorities and conditions applicable to such appropriations accounts for fiscal year 2020.105.Each amount designated in this Act by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 shall be available (or transferred, as applicable) only if the President subsequently so designates all such amounts and transmits such designations to the Congress.This Act may be cited as the COVID Community Care Act. 